PER CURIAM.
Appellant seeks reversal of a judgment of conviction based upon a jury verdict finding him guilty of carrying a concealed firearm.
It is appellant’s contention that he is entitled to a reversal on the grounds: (1) that the evidence failed to establish to the exclusion of and beyond every reasonable doubt the element of concealment, and (2) that appellant’s statements, while in jail, to a co-defendant who was acting under a promise of immunity from the State, should have been suppressed pursuant to the exclusionary rule corollary to the Fourth Amendment.
We have carefully considered the points on appeal in the light of the briefs and arguments of counsel and have concluded that reversible error has not been shown. Hoffa v. United States, 385 U.S. 293, 87 S.Ct. 408, 17 L.Ed.2d 374 (1966), reh. den. 386 U.S. 940, 951, 87 S.Ct. 970, 17 L.Ed.2d 880; Spinkellink v. State, 313 So.2d 666 (Fla.1975); Grant v. State, 171 So.2d 361 (Fla.1965); State v. Sellers, 281 So.2d 397 (Fla.2d DCA 1973).
Affirmed.